BELCHER, Judge
Upon a trial before the court a jury being waived, appellant was convicted of carrying a pistol and his punishment assessed at a fine of $125.
Officer Beeman testified that he saw the appellant, seated in the front seat of an automobile which was parked at the curb in front of a cafe, consuming alcoholic beverages during prohibited hours in a public place. The appellant was alone in the car, and as Officers Beeman and Duggar approached the car, the appellant leaned over and locked the glove compartment. The officers “asked the defendant for the keys to the automobile to unlock the glove box” and when they unlocked it they found therein a pistol containing five live shells. While testifying, Officer Beeman identified the pistol they removed from the glove compartment of the car. The pistol was introduced in evidence without objection.
The appellant did not testify or offer any evidence in his behalf.
The facts and circumstances in evidence are sufficient to warrant appellant’s conviction for unlawfully carrying on or about *60his person a pistol. 2 Branch 2d 473, 474, Sec. 982; Hutspeth v. State, 158 Tex. Cr. R. 188, 254 S.W. 2d 130.
The judgment is affirmed.
Opinion approved by the Court.